Exhibit 10.6

 

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This Amendment dated August 5, 2009, amends the Securities Purchase Agreement
(the “Agreement”) dated as of May 13, 2009 by and between XShares Group, Inc., a
Delaware corporation (the “Company”), and MGT Capital Investments, Inc., a
Delaware corporation, (the “Purchaser”).

 

WHEREAS, the parties desire to amend certain terms and conditions of the
Agreement.

 

Purchaser and Company agree as follows.

 

1.               Term.  The term of this Amendment commences on the date set
forth above and continues in effect coterminous with the term of the Agreement.

 

2.               Defined Terms. Except as defined herein, all defined terms used
in this Amendment have the meaning set forth in the Agreement.

 

3.               The Note. The Maturity Date set forth in Subsection 1(a) of the
Note, which Note is referred to in Subsection 1.1(a) of the Agreement is hereby
changed from August 1, 2009 to December 31, 2009.

 

4.               The Closing. Subsection 1.3(d) is hereby added as follows:

 

(d)                                 Notwithstanding anything herein to the
contrary, unless the Purchaser otherwise agrees, the Purchaser shall not be
obligated to close hereunder (either the Initial Closing or the second closing)
until December 31, 2009.

 

5.               Board Seat. Section 4.6 is hereby modified to read as follows:

 

4.6 Board of Directors.

 

The authorized size of the Board shall be seven, and the Board shall be
comprised of Joseph L. Schocken, Jeffrey L. Feldman, Robert Ponzetti, Paul
Clegg, Gustavo Montero, Governor Tommy Thompson, and Tim Paterson-Brown, as the
representative of the Purchaser (the “Series B Director”).

 

6.               Additional Post-Closing Covenants.  Subsections 7(g) and
7(h) are hereby added as follows:

 

(g)                                 In conjunction with any Subsequent
Financing, Purchaser may, at its sole discretion cause the Company to
(i) convert all or any portion of the Shares into that number and type if
securities issued in such Subsequent Financing, that would have been issued to
Purchaser had Purchaser invested the aggregate purchase price paid pursuant to
this Agreement in such Subsequent Financing; or (ii) redeem all or any portion
of the Shares from proceeds of such Subsequent Financing pursuant to Section 6
of the Certificate; provided, that if Purchaser makes neither election, than
Purchaser shall retain the Shares. For the purposes of Section 6 of the
Certificate, Purchaser’s right to redeem set forth under this Section 7(g) shall
be deemed to be a mandatory redemption under Section 6.1 of the Certificate.

 

(h)                                 If the Company establishes any non-US
domiciled fund, the Company shall grant Purchaser (i) an initial twenty-five
percent (25%) interest in each such fund and (ii) the right to appoint a member
to the board of directors of each such fund.

 

7.               Additional Closing Condition.  Section 4.9 is hereby added as
follows:

 


4.9.                              REVISED BUDGET.  WITH RESPECT TO THE SECOND
CLOSING, THE COMPANY SHALL HAVE DELIVERED, AND PURCHASE SHALL APPROVED, A
REVISED BUDGET FOR OPERATIONS OF THE COMPANY THROUGH DECEMBER 31, 2009.


 

8.               Entire Agreement.  Except as amended herein, all terms and
conditions of the Agreement shall remain in full force and effect.

 

This Amendment is incorporated in its entirety in the Agreement and both this
Amendment and the Agreement

 

--------------------------------------------------------------------------------


 

shall be read and interpreted together collectively as the “Agreement.”

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized representatives.

 

 

 

XSHARES GROUP, INC.

 

MGT CAPITAL INVESTMENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Feldman

 

By:

/s/ Tim Paterson-Brown

 

Its:

Chief Executive Officer

 

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------